DETAILED ACTION

Notice to Applicant
	This communication is in response to the Appeal Brief for Application 15/151,961 filed 01/07/2020 and the arguments therein. In addition, Claim 1 has been amended by way of an Examiner’s Amendment using input received after a telephonic interview with Applicant’s attorney of record, Christopher T. Meta, on 07/27/2021. 
Claims 1, 3-6, 10, 12 and 14-15 are pending.

EXAMINER'S AMENDMENT
The claim amendments identified herein where authorized by Applicant’s representative, Mr. Christopher Meta, on July 28, 2021.

Please Amend the Claims as Follows:
1.  (currently amended) A system for managing use of disposable anorectal probes, comprising:
an apparatus;
one or more processing units; and
a kit comprising (i) a disposable anorectal probe and (ii) authorizing means comprising a card with a respective memory unit, wherein the card is associated to the disposable anorectal probe and configured to prevent use of the probe if the probe was used in a previous diagnostic examination, the authorizing means comprising at least one identifier parameter able to univocally identify said probe, wherein said memory unit stores a pre-recorded value of a maximum number of uses of the probe allowed and is configured for recording a number of uses of the probe, and wherein said memory unit comprises at least one calculation module that is configured for setting the number of uses of the probe;
wherein the one or more processing units of the system are configured for inhibiting use of the apparatus based on control parameters comprising the identifier parameter acquired and the number of uses of the disposable anorectal probe calculated,  

at least one reader module configured for acquiring said identifier parameter from said authorizing means; and
at least one enabling module comprising a comparison module configured for checking whether an identifier parameter acquired is comprised within a set of acceptable parameters and whether the number of uses calculated exceeds the maximum number of uses of the probe allowed, said set of acceptable parameters and said maximum number of uses of the probe allowed being recorded on one or more memory modules, wherein the enabling module is configured for enabling or preventing use of the probe in combination with said apparatus on the basis of said control parameters, and further configured for preventing use of the apparatus in combination with the probe if the calculation module has determined that the probe was already used once


Allowable Subject Matter
Claims 1, 3-6, 10, 12 and 14-15 are allowed.
	The following is an examiner’s statement of reasons for allowance:
	As per claim 1, the primary reason for the indication of allowable subject matter is in part the arguments made by applicant, and further by inclusion of the many specific limitations in combination as recited in the page-long claim and not found, considering the claim in its entirety, in the closest available prior art of record, and that clarify patentable subject matter therein. 
The closest available prior art of record are as follows:
U.S. 2002/0096180 A1 to Teller, U.S. 9,649,014 B2 to Ouyang et al., U.S. 2015/0242581 A1 to Talbert et al., and U.S. 2015/0112231 to Iglesias.
The proposed amendments clarify the distinctions of claims and combination thereof in contrast to the teachings of the relevant prior art and as discussed in the Office Action dated 07/25/2019. The prior art does not expressly teach the combination of elements comprising the apparatus, kit, probe, 

Furthermore, in regards to patent-eligibility under 35 U.S.C. §101, Applicant’s claimed invention is patent-eligible because even if there is an abstract idea that otherwise would be defined as a method of organizing human activity - namely administering a medical test - the use of the apparatus including the probe and the enabling module and physical card verification system is a practical application of the abstract idea. Furthermore, the claim limitations as a whole amount to “significantly more” than the abstract idea. For at least these reasons, the claims are patent eligible under 35 U.S.C. §101. 

Based on the amended claims, the evidence presented above and Applicant’s arguments at pages 2-9 of the Appeal Brief dated 01/07/2020, claims 1, 3-6, 10, 12 and 14-15 are allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        07/28/2021

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686